Citation Nr: 0941430	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  91-12 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Mr. Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 1990 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

That June 1990 rating decision found that new and material 
evidence had not been presented to reopen the Veteran's 
claims for service connection for headaches, chest pain, and 
a nervous disorder, including posttraumatic stress disorder 
(PTSD).  That decision also denied his claim for an increased 
rating for rhinosinusitis.

The Board remanded this case to the RO in June 1991 and April 
1994 for further development and consideration.  And in a 
July 1999 decision, the Board granted service connection for 
headaches, but denied service connection for a disability 
manifested by chest pain; those issues, therefore, are no 
longer on appeal.

The Board's July 1999 decision also found that new and 
material evidence had been presented and reopened the 
Veteran's claim for service connection for a psychiatric 
disorder.  The Board then proceeded to remand the case to the 
RO for a de novo readjudication (i.e., on the basis of all of 
the evidence of record).  Also in July 1999, the Board 
remanded the claim for an increased rating for the 
rhinosinusitis for additional development.

The Veteran had a hearing at the RO in May 2006 before the 
undersigned Veterans Law Judge of the Board (travel Board 
hearing).  His wife provided supporting testimony.



The Board subsequently issued a decision in October 2006 
denying the claim for a rating higher than 10 percent for the 
allergic rhinosinusitis.  The Board also denied the claim for 
service connection for a psychiatric disorder.  The Veteran 
appealed the decision denying his claim for service 
connection for a psychiatric disorder to the United States 
Court of Appeals for Veterans Claims (Court/CAVA).  
In a September 2008 Memorandum Decision, the Court vacated 
the Board's October 2006 decision denying the claim for a 
chronic acquired psychiatric disorder and remanded this claim 
to the Board for further development in compliance with 
directives specified.  The Court indicated the Veteran had 
expressly abandoned his claim for a higher rating for his 
allergic rhinosinusitis, so that claim is no longer at issue.

To comply with the directives of the Court's Memorandum 
Decision, the Board is remanding the claim for a psychiatric 
disorder to the RO via the Appeals Management Center (AMC).


REMAND

In the September 2008 Memorandum Decision, the Court pointed 
out that the Veteran's Social Security Administration (SSA) 
records were not in the claims file and therefore, since 
potentially relevant, need to be obtained.  38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); and Marciniak v. 
Brown, 10 Vet. App. 198, 204 (1997).

The Court further indicated the Veteran should undergo a VA 
examination for a medical nexus opinion concerning the 
etiology of his psychiatric disorder, and specifically, 
whether it is attributable to his military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Ask the Veteran whether he has 
received any additional treatment for his 
psychiatric disorder (regardless of the 
specific diagnosis), and if he has, 
with any necessary authorization, obtain 
these additional records.  This, 
obviously, is not meant to include any 
treatment records already on file.

2.  Also obtain the Veteran's SSA 
records, including a copy of that 
agency's decision concerning his claim 
and any medical or other records relied 
on in making this determination.

3.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his psychiatric disorders.  
The designated examiner must provide a 
nexus opinion as to whether it is at 
least as likely as not 
(that is, 50 percent or more probable) 
that any current psychiatric disorder 
(neurosis or psychosis) is attributable 
to the Veteran's military service, 
including to the one reference to anxiety 
in January 1971 during an evaluation for 
his complaint of chest pain.  An opinion 
is also needed as to whether he had a 
psychosis to a compensable degree of at 
least 
10-percent disabling within one year of 
his discharge from service in April 1971, 
meaning by April 1972.  According to 38 
C.F.R. § 3.384 (2009), a "psychosis" 
includes the following specific 
disorders:  brief psychotic disorder, 
delusional disorder, psychotic disorder 
due to general medical condition, 
psychotic disorder, not otherwise 
specified, schizoaffective disorder, 
schizophrenia, schizophreniform disorder, 
shared psychotic disorder, and substance-
induced psychotic disorder.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

To facilitate making these important 
determinations, the claims file - 
including a complete copy of this remand 
and the Court's Memorandum Decision, 
must be made available to the examiner 
for review of the pertinent medical and 
other history.

4.  Then readjudicate the claim in light 
of any additional evidence.   If the 
claim is not granted to the Veteran's 
satisfaction, send him and his attorney a 
supplemental statement of the case (SSOC) 
and give them time to submit additional 
evidence and/or argument in response 
before returning the file to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



